Citation Nr: 1132231	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-44 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether the overpayment of VA compensation benefits in the amount of $4,623 due to a change in the Veteran's marital status was properly created.

2. Entitlement to a waiver of recovery of VA compensation benefits in the amount of $4,623. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 1988.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which implemented a partial withholding of monthly VA compensation benefits to recover an indebtedness       in the amount of $4,623. Initially in June 2008, the RO had established                    the Veteran's indebtedness in the total amount of $18,821.90, but later reduced this to the current level, upon a finding of VA administrative error in the creation of $14,198.90 of the debt. 

Whereas there was one issue formally appealed to the Board, of whether there was RO administrative error in calculating indebtedness of $4,623, the Board now recognizes a second issue of waiver of recovery of indebtedness in the amount of $4,623. The Board finds that this ancillary issue is reasonably raised from               the Veteran's October 2008 Notice of Disagreement (NOD) with the RO's decision to begin monthly withholding of his benefits to recover the indebtedness. As a matter of course, however, the claim contesting the initial calculation of the debt must be decided before the Board reaches the merits of a waiver for overpayment. See generally, VAOPGCPREC 6-98 (April 24, 1998).

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional case development is required before it may decide the issue of whether there was RO administrative error in calculating the Veteran's indebtedness of $4,623, due to a change in marital status.

The current circumstances with creation of indebtedness all began when the Veteran purportedly did not timely notify the RO of the removal of his ex-wife as a dependent from his award of VA disability compensation benefits following his divorce in 1995.

Records indicate that by an October 1991 rating decision of the RO in Milwaukee, Wisconsin, the Veteran was awarded service-connected disability compensation benefits for multiple sclerosis and other medical conditions. 

In November 1991, the Veteran provided a Declaration of Status of Dependents (VA Form 21-686c) upon which he listed his spouse, M.M.S., as one of his dependents, and further listed one dependent child. The RO took appropriate action to adjust upward the Veteran's monthly disability compensation benefits in light of these additional dependents. 

Through January 1992 correspondence, the RO reminded the Veteran of the duty to notify the RO immediately if there was any change in the number or status of his dependents. The letter indicated that failure to promptly notify the VA of a dependency change would result in the creation of an overpayment in his account.

Throughout the early 1990s, the Veteran filed additional claims with the Milwaukee RO to have his disability ratings increased, and for a total disability rating based on individual unemployability due to service-connected disability (TDIU), which were denied.

In June 1998, the Veteran filed claims again for increased rating, and for a TDIU, with the RO in Phoenix, Arizona, near where he now resided. In a May 1999   rating decision, the Phoenix RO granted each of these claims.

Then in November 1999, the Veteran filed with the Phoenix RO a Status of Dependents Questionnaire (VA Form 21-0538) upon which he checked the appropriate designation for not being married. He still listed his spouse's name, address, and Social Security number on the questionnaire under the category            "to whom married." The RO continued to pay him monthly benefits at the higher rate for a spouse as an additional dependent.

More recently, the Veteran filed a November 2007 Status of Dependents Questionnaire upon which he definitively stated that he was not married. Through a telephone call with the Veteran, the RO further clarified the situation.
In June 2008, the RO took action to immediately cease monthly benefits at the higher rate for having a dependent spouse. The RO further informed the Veteran that an indebtedness of approximately $19,000 had been created by his failure to timely inform the RO of his divorce in 1995. The RO proposed to recoup the amount of overpayment to the Veteran through a reduction in future monthly payments of VA compensation due. 

The Veteran filed a Notice of Disagreement with this proposed decision.

Thereafter, in October 2008 the RO determined that it was VA administrative error to have reduced the Veteran's benefits between November 1999 and October 2008,    as the Veteran had sufficiently explained he was no longer married in his November 1999 questionnaire. The Veteran was not responsible for the $14,198.90 debt corresponding to that time period. However, the RO still held the Veteran accountable for the remaining $4,623 corresponding to the period from the September 1995 divorce up until November 1999.

The Veteran again indicated his disagreement with this outcome. This is where the matter now stands before the Board.

Having indicated the foregoing, during the June 2011 hearing, the Veteran now contests the validity of the $4,623 debt. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (right of claimant to contest the amount of indebtedness before VA makes any offset to his payment of benefits). The Veteran contends that ever since his divorce in September 1995, he filed annual updates regarding the status of his dependents between 1995 and 1997 with the Milwaukee RO (the Regional Office handling his VA compensation at that point.) According to the Veteran this documentation timely informed the RO of his divorce, and which fact would mean the remaining indebtedness of $4,623 was also the product of VA administrative error. While records of these annual updates are presently missing from the claims file, the Veteran maintains that he filed them and suggests that they may well be located at the Milwaukee RO itself. The Board believes that this is a valid line of inquiry, and will request contact with the Milwaukee RO for the purpose of attempting to find the identified records. 

Meanwhile, the Board recognizes that the Veteran's dispute is with the initial creation of the debt. However, his October 2008 filing may also be interpreted as a timely request for waiver of overpayment. See E.F. v. Derwinski, 1 Vet. App. 324 (1991) (VA is required to give a liberal reading to pleadings and consider all possible bases of entitlement to the requested benefit). Should the preliminary claim against the creation of the debt be denied, the RO Committee on Waivers and Compromises ("Committee") must then adjudicate a claim for waiver of overpayment. This will be necessary because a waiver of overpayment under such circumstances would be the only remaining viable theory of recovery. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Milwaukee, Wisconsin Regional Office and request any and all documentation that the Veteran may have provided from 1995 through 1998 regarding the status of his dependents, insofar as he claims to have repeatedly notified the Milwaukee RO during this time period of his divorce in September 1995. (Also, for thoroughness, confirm whether there is any documentary record of a telephone conversation that the Veteran claims to have had with RO personnel in September 1995 regarding the status of his divorce.)

2. The RO/AMC should then review the claims file.             If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim as to whether the indebtedness calculated at $4,623 due to a change in the Veteran's marital status was properly created, in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

4. Moreover, should the RO/AMC determine that the $4,623 indebtedness was properly created, in whole or        in any part, then this case must be forwarded to the appropriate designated RO Committee on Waivers and Compromises to adjudicate a claim for waiver of overpayment of the remaining indebtedness. Provided that this claim for waiver of overpayment is denied, then this matter too should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

